LINDSAY and JENKINS, JJ.
This matter comes before the Court by petition of Elizabeth Moore, one of the children and distributees of the estate of Lawrence McDonald, charging that John McDonald, a son of the deceased and one of the distributees, had received from the father five hundred dollars by the way of advancement of his interest in the said estate, and praying the said amount may be brought against him in the distribution of the estate.
This petition is fully answered, denying that five hundred dollars was given him as an advancement, but that the amount was given him absolutely for his kindness in nursing and taking care of him in his last illness.
Prom the testimony in the case there appears to be a rather unpleasant feeling between the parties, but from the preponderance of the testimony there was no intention by any expression of the deceased that the money was intended as an advancement.
The Court is, therefore; of the opinion that the petition should be dismissed with costs.
It is, therefore, ordered, this 6th day of July, 1889, that the petition be dismissed with costs.